Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11049597 (has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 06/28/2021 has been disapproved. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen J. Driscoll (Reg. 37,564) on 12/13/2021

The application has been amended as follows: 
22. (Current Amended) The method of claim 21 further comprising: maintaining an electronic database of personal information about a plurality of physicians and a plurality of patients[;].
26. (Current Amended) The method of claim 21 wherein the personal information comprises up to 150 different data points[,].
32, wherein said memory is further configured to cause the processor to execute the following step: maintain an electronic database of personal information about a plurality of physicians and a plurality of patients. 
34. (Current Amended) The system of claim [21] 32, wherein the accessing comprises querying the electronic database.

35. (Current Amended) The system of claim [21] 32, wherein the message comprises an advertisement. 
36. (Current Amended) The system of claim [21] 32, wherein the message comprises educational content about a medication being prescribed. 
37. (Current Amended) The system of claim [21] 32, wherein the personal information comprises up to 150 different data points[,].
39. (Current Amended) The system of claim [21] 32, wherein said memory is further configured to cause the processor to execute the following step[::]: collecting the patient personal information and prescriber personal information from a practice management system of the prescriber[,]. 
40. (Current Amended) The system of claim [21] 32, wherein the patient personal information comprises data collected from the prescriber and data collected from other prescribers. 
41. (Current Amended) The system of claim [21] 32, wherein automatically generating a message comprises selecting message content from a store of messages. 
32, wherein said memory is further configured to cause the processor to execute the following step: select a second message to be transmitted to the patient as a function of the personal information; and transmit the second particular message to the patient. 6

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 21-42 are allowed. 

Claim 21 is directed towards a method of interfacing with an electronic prescription system to transmit a customized message to a prescriber device responsive to entry of prescription information for one patient of a plurality of patients into said electronic prescription system from said prescriber device, said prescriber device having a display, the method comprising: 
receiving from said electronic prescription system electronic prescription information pertaining to a prescription for one patient of a plurality of patients, the electronic prescription information including at least patient identity, prescriber identity, and medication being prescribed;
accessing a database using at least the patient identity to obtain patient information;
accessing a database using at least the prescriber identity to obtain prescriber information, including at least past prescribing habits;

prior to the prescriber completing the prescription for the medication being prescribed, automatically generating a message containing the medical information, and transmitting the message to said electronic prescription system for display on said display;
receiving information modifying the prescription from the prescriber following the display of the message; and 
generating a modified prescription responsive to the information modifying the prescription. 

For claim rejection under 35USC 101, the current invention recites entering the prescription using a computer, smart phone, or handheld device and transmitting the prescription to the pharmacy system  by running at a server of the eprescription service provider software application”  Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, the closest priors are Moore et al. (US. 20080222042) in view of Haskell et al. (US. 20030233252). Moore discloses distributing . Haskell discloses providing a generic healthcare data repository includes an input processor for acquiring healthcare transaction message data in at least one of a plurality of different data formats. However, the combined art does not disclose accessing a database using at least the prescriber identity to obtain prescriber information, including at least past prescribing habits; accessing a database using at least the medication being prescribed, the patient identity, and the prescriber identity including past prescribing habits to obtain medication information; prior to the prescriber completing the prescription for the medication being prescribed, automatically generating a message containing the medical information, and transmitting the message to said electronic prescription system for display on said display. 
The closest foreign prior art WO 2009006641A1  discloses electronic prescription system to display prescription information so the physician can read the memory to allow determine if the prescription was filled, if no , when. However, the prior art does not disclose accessing a database using at least the prescriber identity to obtain prescriber information, including at least past prescribing habits; accessing a database using at least the medication being prescribed, the patient identity, and the prescriber identity including past prescribing habits to obtain medication information; prior to the prescriber completing the prescription for the medication being prescribed, automatically generating a message containing the medical information, and transmitting the message to said electronic prescription system for display on said display

Claims 22-31 are dependent from claim 21 and are allowed as the same reason given above. 
Claims 32-42 incorporate all limitation of claims 21-31 and are allowed as the same reason given above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686